Case 1:19-cr-20674-DPG Document 308 Entered on FLSD Docket 06/14/2021 Page 1 of 1


                      UM TED STA TES DISTM CT COURT
                      SOU THERN D ISTRICT OF FLOD A
                             M lm    D IV ISIO N

                     CaseNo.19-CR-20674-GAYLES (SEALED)



  U M TED STA TES O F AM ER ICA ,
            Plaintiff,


  V.


  STEPM N M .C O STA eta1,
              Defendantts).
                         /



        TH IS C A U SE cam e before the Court and pursuant to proceedings it is

  thereupon,PUR SU A N T TO Tlv AR REST O F TTIE A B OV E N A W D

  D EFEN D AN T,RTIIS CA SE IS HER EB Y UN SEM ED .

  D O N E A N D O R D ER ED atM iam i,Florida.



  Dated:6/11/2021




                                  auren .L Is
                                  NIT ED STA TE S G   G ISTM TE Z ADG E
